Citation Nr: 1760364	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent effective September 21, 2010, to January 21, 2015; and in excess of 40 percent thereafter, for degenerative disc disease with low back pain, (previously characterized as spondylolisthesis, L5-S1).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1980 to June 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Houston, Texas, Regional Office (RO). 

In January 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The Veteran's claim of service connection for renal failure, associated with degenerative disc disease, is currently pending the scheduling of a Board hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. During the period from September 21, 2010 to January 21, 2015, the Veteran's degenerative disc disease with low back pain has been characterized by no more than difficulty lifting, running, squatting, and sitting, guarding, muscle spasms, and some pain and numbness radiating down to the Veteran's lower extremities, range of motion measurements including forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. 


2. During the period beginning January 21, 2015, the Veteran's degenerative disc disease with low back pain has been characterized by no more than difficulty lifting, running, squatting, and sitting, guarding, muscle spasms, range of motion measurements including forward flexion to 20 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. The Veteran also experiences pain, numbness, and tingling radiating down to his lower extremities, characterized as mild radiculopathy. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent, effective September 21, 2010 to January 21, 2015, for degenerative disc disease with low back pain, (previously shown as spondylolisthesis, L5-S1) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2016).

2. The criteria for a rating in excess of 40 percent, for the period beginning January 21, 2015, for degenerative disc disease with low back pain, (previously shown as spondylolisthesis, L5-S1) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5242 provides ratings for degenerative arthritis of the spine. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

There are also several relevant note provisions associated with Diagnostic Code 5242. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Lower extremity radiculopathy is rated according to Diagnostic Code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran's claim for an increased rating was received on September 21, 2010.  At that time, his back disorder was evaluated as 20 percent disabling, effective June 1, 1985.

In an October 2009 VA treatment note the Veteran indicated consistent back pain but denied radiating pain to his lower extremities. The Veteran stated that his pain interferes with physical activities and sleep.

In a September 2010 lay statement the Veteran indicated that he cannot find employment due to his spinal fusion and other medical conditions. 

An October 2010 X-Ray study revealed post surgical changes of laminectomy at L5 and posterior lateral fusion. The radiologist also noted grade 1 anterolisthesis of L3 and L4 which is more pronounced in flexion. 

A November 2010 physical capacity form notes the Veteran can lift a maximum of 10 pounds above his head. The clinician also noted the Veteran can sit and stand a maximum of one to two hours per day. 

A November 2010 VA treatment note indicates the Veteran experiences pain radiating down to his thighs, lower legs, and feet. The clinician noted the Veteran has a diagnosis of lumbar spondylosis and degenerative disc disease. 

In a March 2011 lay statement the Veteran indicated he could not work due to his back disability. In a September 2011 lay statement the Veteran again indicated his back condition has worsened and he cannot work. 

In October 2013, the Veteran was afforded a VA examination. The Veteran had complaints of pain in his back radiating down to his lower extremities. The Veteran also reported numbness, tingling, and weakness in his right lower extremity. The examiner noted decreased range of motion but did not provide full measurements and stated the Veteran did not give full effort. Forward flexion appeared possible to 90 degrees and extension and lateral bending were limited to 10 degrees. 

In a November 2013 disability and benefits questionnaire (DBQ), the Veteran exhibited guarding and muscle spasm. The examiner also noted functional impairment including limited ability to work and moderate impairment that makes lifting, running, squatting, and sitting painful. The Veteran's range of motion measurements include forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. The Veteran exhibited some guarding and muscle spasms but muscle strength was normal. The examiner noted no IVDS or radiculopathy. 

In a January 2015 DBQ, the examiner recorded range of motion measurements including forward flexion to 20 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. The examiner noted normal muscle strength, decreased sensation but no radiculopathy and reported no IVDS or other neurologic abnormalities. 

In a July 2016 DBQ, the Veteran reported worsening symptoms of back pain and intermittent radiation of pain, numbness, and tingling down to the lower extremities. The Veteran's range of motion measurements included forward flexion to 20 degrees, extension to 0 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 24 degrees, and left lateral rotation to 25 degrees. The examiner noted tenderness, guarding, and muscle spasm not resulting in abnormal gait. The examiner reported no radiculopathy, IVDS, or other neurologic abnormalities such as bowel and bladder problems. 

In the Veteran's January 2017 hearing testimony he noted that he could not pick up items over 10 pounds, cannot sit or stand for a long time, and has not worked since 2008 due to his back pain.

In November 2017, the Veteran was afforded a VA examination. The Veteran reported being unable to sit or stand for a long period of time. The Veteran's range of motion measurements included forward flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. The examiner noted no functional loss, pain on weight bearing, muscle atrophy, ankylosis, neurological abnormalities, or IVDS. The examiner documented the use of a cane and mild radiculopathy on the right and left side. 

During the period from September 21, 2010 to January 21, 2015, the Veteran's degenerative disc disease with low back pain has been characterized by no more than difficulty lifting, running, squatting, and sitting, guarding, muscle spasms, and some pain and numbness radiating down to the Veteran's lower extremities, range of motion measurements including forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. 

During the period beginning January 21, 2015, the Veteran's degenerative disc disease with low back pain has been characterized by no more than difficulty lifting, running, squatting, and sitting, guarding, muscle spasms, range of motion measurements including forward flexion to 20 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. The Veteran also experiences pain, numbness, and tingling radiating down to his lower extremities, characterized as mild radiculopathy. 

Given these facts, the Board finds the Veteran's for degenerative disc disease with low back pain most closely approximates a 20 percent rating effective September 21, 2010 to January 21, 2015 and a 40 percent rating thereafter. The Veteran's right and left lower extremity radiculopathy most closely approximate a 20 percent rating. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's low back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's right and left lower extremity radiculopathy because the Veteran does not have moderately severe incomplete paralysis. 

The Board has also considered the Veteran's hearing testimony statements regarding bed rest and incapacitation. However, Veteran has not been diagnosed with IVDS, and therefore, a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not warranted. 


ORDER

A rating in excess of 20 percent, effective September 21, 2010, to January 21, 2015, and in excess of 40 percent thereafter, for degenerative disc disease with low back pain, (previously shown as spondylolisthesis, L5-S1) is denied.


REMAND

The Veteran's submissions have raised the issue of extraschedular entitlement to a total rating based on individual unemployability. Remand is necessary for referral under established VA protocols. 38 C.F.R. § 4.16 (b). The Veteran has repeatedly reported that he has been unable to work since 2008 due to his back disability. 

The case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. After completing any necessary development, refer entitlement to an extraschedular rating for a total rating based on individual unemployability. A copy of decision must be included in the claims file. 

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


